Citation Nr: 1813581	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide agent exposure.

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide agent exposure.

3.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issues of entitlement to service connection for type II diabetes mellitus and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  Thus, the decision is final.

2.  Evidence received since the final June 2005 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.





CONCLUSIONS OF LAW

1.  The Board's June 2005 decision to deny service connection for diabetes mellitus is final.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005) [(2017)]. 	

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the June 2005 Board decision, service connection for diabetes mellitus was denied because the Veteran did not develop diabetes during service or within one year of service separation, and the Board found that the Veteran's claimed exposure to Agent Orange could not be conceded based on his service on a deep-water naval vessel, as well as his claimed helicopter trip in the Spring/Summer of 1970, from the U.S.S. James C. Owens to the shores of Vietnam, in order to take a military flight to the U.S. to attend to a family illness and death.

At such time, the record included personnel and deck logs from the ship from October 1970, provided by the National Archives and Records Administration (NARA).  The evidence received since the time of the Board's June 2005 decision includes a statement from the Veteran's spouse that she was seeking deck logs from June 1970 through September 1970 for the U.S.S. James C. Owens.

The Board notes that there is no indication that the initial NARA search included months other than October 1970, despite that the Veteran's contention that he took temporary leave in the Spring/Summer months of 1970.  The spouse's statement thereby triggers VA's duty to assist in seeking such records, which raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for type II diabetes mellitus is reopened.


REMAND

The Veteran claims that his type II diabetes mellitus and ischemic heart disease are related to herbicide agent exposure during a brief visit to Vietnam.  As described above, further development is warranted to substantiate his claimed exposure.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC), for records from June 1970 through September 1970 for the U.S.S. James C. Owens, submitting multiple 60-day requests if necessary, to verify the Veteran's claim that he was transported from the ship to inland Vietnam via helicopter.  Information requested should include any available ship evidence, to include deck logs, muster rolls, command chronologies and war diaries, monthly summaries, and morning reports.

Issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




